728 N.W.2d 227 (2007)
Raymond J. GRANT, Personal Representative of the Estate of Jeanine A. Grant, Plaintiff-Appellant,
v.
AAA MICHIGAN/WISCONSIN, INC., a/k/a Auto Club Group, Defendant-Appellee.
Docket No. 132211. COA No. 249720.
Supreme Court of Michigan.
March 21, 2007.
On order of the Court, the application for leave to appeal the August 24, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.